Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-3 drawn to a method for the manufacture of a toy building element.

Group II, claim(s) 4-5 and 7-11 drawn to an additively manufactured toy building element.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the common technical feature in both of the groups is building the building element in an additive fashion with the proviso that the toy building element is not built using an additive manufacturing technique involving filament extrusion-based additive manufacturing.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Licht Botcher et al (US 2015/0190724, already of record) teach building the building element in an additive fashion by repeated solidification of a thin liquid layer ([0035]), which is not filament extrusion-based additive manufacturing.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification.
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different 
search queries).
During a telephone conversation with Anthony Kassas on 6/3/22 an election was made without traverse to prosecute the invention of Invention II, claims 4-5 and 7-11.  Claims 1-3 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Licht Botcher et al (US 2015/0190724, already of record).
Licht Botcher et al teach an additively manufactured toy building element manufactured in an additive fashion by repeated solidification of a thin liquid layer ([0035]), which is not filament extrusion-based additive manufacturing; wherein the element is made of a polymeric material comprising a thermoplastic polymer ([0035]); and since the same manufacturing as instantly claimed is being used, it is implied that the toy building element is made of a polymeric material and having a surface roughness defined by having an arithmetical mean height of the profile (Ra) below 100 um and a root mean square height of the profile (Rq) below 100 um when measured according to ISO 4287:1997.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Licht Botcher et al (US 2015/0190724, already of record) in view of what is well known in the art.
Licht Botcher et al teach the invention as discussed above.
Licht Botcher et al does not teach the elements of claims 8-11. 
However, the elements of claims 8-11 are well known in the art and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elements of claims 8-11 in order to use proven design parameters since Licht Botcher et al is silent to such design details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743